      Case 8-21-08051-reg         Doc 13      Filed 06/17/21     Entered 06/17/21 14:05:41




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re: DIAMOND FINANCE CO., INC.                       Case No. 20-71877(REG)
                                                        Chapter 7

                                      Debtor(s).


 Marc Pergament, Chapter 7 Trustee of the Estate        Adv. Pro. No. 21-0805 l(REG)
 of Diamond Finance Co., Inc.,

                                      Plaintiff,
                      -against-

 Auto City International. Inc., Diamond
 Cars R Us Inc., Diamond Cars Are
 Inc., Marcos Benzaquen, Jacob
 Benzaquen and John Does 1-10,

                                      Defendant(s).

                                  INITIAL PRETRIAL ORDER

        Discovery shall be completed on or before December 15, 2021.

      Any dispositive motions shall be filed on or before January 31, 2022 or the relief sought in
such motions shall be deemed to have been waived.

     Any motions to amend the pleadings or to join other parties shall be filed on or before
November 1, 2021

         A final pretrial conference will be held on February 21, 2022, at 9:30 am in Courtroom
860, United States Bankruptcy Court, Central Islip, New York. In the event a dispositive motion
is filed, the Court will adjourn the final pretrial conference to the date of such hearing. At the final
pretrial conference, the Court will issue a Final Pretrial Order scheduling the deadline for filing a
joint pretrial memorandum

and scheduling a trial date.




                                                                 ____________________________
 Dated: Central Islip, New York                                       Robert E. Grossman
        June 17, 2021                                            United States Bankruptcy Judge



5861240-1
